
	

115 S3623 IS: To prohibit the use of funds appropriated for the Department of Defense for aerial refueling of aircraft of the Kingdom of Saudi Arabia. 
U.S. Senate
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3623
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2018
			Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To prohibit the use of funds appropriated for the Department of Defense for aerial refueling of
			 aircraft of the Kingdom of Saudi Arabia. 
	
	
		1.Prohibition on use of funds appropriated for the Department of Defense for aerial refueling of
 aircraft of the Kingdom of Saudi ArabiaEffective as of the date of the enactment of this Act, no funds appropriated or otherwise made available for the Department of Defense for any fiscal year beginning before the date of the enactment of this Act may be obligated or expended for aerial refueling of aircraft owned or operated by the Kingdom of Saudi Arabia.
		
